Title: From Alexander Hamilton to Benjamin Williamson, 23 November 1799
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            New York November 23. 1799
          
          You will forthwith remit to the Pay Master of the 14th. 15th. & 16 Regts. the following sums respectively on account of Pay—To the Pay Master of the 14th. Eight Thousand Dollars of the 15th. Six thousand of the sixteenth seven thousand:
          You will instruct them to pay up the troops to the last of September.
          No money is to be paid to Non Commissioned Officers and privates, who shall not have been previously mustered by the two senior Officers present and a Surgeon. You will of course direct that proper receipts be taken in the spirit of your instructions to the from The Pay Master General, and that Muster and Pay Rolls be made out and forwarded without delay in the forms prescribed from the Pay Office.
          In short you will do whatever may be necessary to cause this advance to be so disbursed as to give it the shape required by the established forms.
          I shall be always be ready to cover the transaction by the proper Warrants.
          I suggest that it is adviseable that Checks for the respective sums on the Office of Discount & Deposit at Boston be obtained in your name and by you endorsed to the respective Pay Masters—
          With great consideration & esteem I am Sir Yr Ob sv
          Capt Williamson Deputy PM General
        